DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, in line 3, --for- should be inserted between “sources” and “focusing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 - in line 2, “the radiation rays” lacks antecedent basis.
	Claim 10 - “the collimator assembly driving member” lacks antecedent basis.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince et al(2012/0043482, hereinafter Prince).

Claim 11 - Prince teaches a carrier, unnumbered gantry, paragraph [0026] a focusing collimator, -104- and -106- and a multi-leaf collimator -110- disposed on/in the carrier(gantry).

Claim 12 - wherein the collimator assembly is provided with: multiple groups of collimating channels for collimating focusing rays emitted by first radiation sources for focusing therapy, the first group is the channel in element -104- and the second group is the channel in -106-; and the gantry inherently includes a hole/space for mounting the multi-leaf collimator.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krispel et al(6,512,813).
Claim 16 - Krispel teaches a control method of a radiotherapeutic equipment including acquiring a patient's therapy plan, including not radiating the eyes set forth in column 5 lines 23-55, the radiotherapeutic equipment comprising a therapeutic head      -24-, and the therapeutic head further comprises first radiation sources the left and right most sources shown in figure 6 for focusing therapy and a second radiation source, the middle two sources in figure 6 for conformal therapy, the claims do not set forth any difference in the structure of the radiation sources and it is the position of the office that the sources of Krispel can be used in both claimed manners, and the therapy plan comprising: performing radiotherapy with multi-source focusing controlling the therapeutic head according to the therapy plan to carry out treatment of the patient, see column 5 lines 23-55.

Claims 17-20 - each of the claims are written starting with the contingent limitation “when”.  In the instant case the steps following “when”  are not steps that must be performed.  The claims are considered to not require the method steps following when and are rejected for the same reason as claim 16 set forth above.    See MPEP 2111.04, portions copied below.  
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
Regarding claim 17, when claim 16 requires only conformal intensity modulation, the contingent limitations are not steps that must be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krispel et al(6,512,813) in view of Prince(2012/0043482).
Claim 11 - Krispel teaches a collimator assembly including a carrier -22- and a focusing collimator -30- but does not teach a multi-leaf collimator disposed on the carrier.
Prince teaches the use of a pair of multileaf collimators -110- and two focusing collimators -104- and -106-.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the device of Krispel with a pair of multileaf collimators as taught by Prince to gain the advantage of the multileaf collimators shape the beams in high resolution so that the beam conforms to a target volume as close as possible, see paragraph [004] of Prince.
Such a combination would produce predictable results of the device of Krispel having a pair of multileaf collimators in addition to the focusing collimator -30- and have a high expectation of success because it is old and well known in the medical arts to use multileaf collimators to improve the beam shape to target volume matching as set forth in Prince.
Claim 12 - wherein the collimator assembly is provided with multiple groups of collimating channels, -25?-, two on the left side and two on the right side as shown in figure 6, so that radiation from elements -15- is focused on the focal point for therapy; and a hole, the space between the side walls -30- for mounting the multi-leaf collimator.

Claim 13 - Krispel teaches the collimator assembly -30- is adapted to be attached to a therapeutic head -24- that is rotatable about an axis -28-, and the first radiation sources for focusing therapy are distributed in a sector region with an angle range of 26° to 60° on a radial cross section of the axis, see column 1 lines 50-55 of Krispel.
Claim 14 - Krispel teaches two rows of the first radiation sources -15- for focusing therapy are disposed on two opposite sides of the source carrier, two on the left side and two on the right side of a centerline through the focal locus -26-.
Claim 15 - Krispel teaches the collimator assembly -30- is adapted to be attached to a therapeutic head -24- that is rotatable about an axis -28-, and the radiation sources -15- for focusing therapy are distributed on both sides of the radiation source(this is considered the inside two sources -15- set forth in figure 6) at angles of 26° to 60° on an axial cross section of the axis.




Allowable Subject Matter
Claims 1-6, 8 and 9 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or fairly suggest a radiation therapy including a source carrier including a plurality of first sources and a second source a switch body to control emission of radiation and a focusing collimator and a multi-leaf collimator.
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,438,203 teaches a radial distribution of radiation sources but does not teach collimators are the switch as claimed.
US Patent Application Publication 2019/0240509 teaches a treatment planning system for MLC modulated treatment but does not teach multiple sources and a switch as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791